

111 S3383 IS: Continuing Coverage for Preexisting Conditions Act of 2020
U.S. Senate
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3383IN THE SENATE OF THE UNITED STATESMarch 3, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to ensure that preexisting condition exclusions with respect to enrollment in health insurance coverage and group health plans continue to be prohibited.1.Short titleThis Act may be cited as the Continuing Coverage for Preexisting Conditions Act of 2020.2.Ensuring the prohibition of preexisting condition exclusions with respect to enrollment in health insurance coverage and group health plansPart I of subtitle F of title I of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended by adding at the end the following section:1503.SeverabilityIf subsection (a) of section 5000A of the Internal Revenue Code of 1986, as added by section 1501(b), is to any extent illegal, unconstitutional, otherwise invalid, or incapable of being enforced, the validity and enforceability of sections 2701 through 2705 of the Public Health Service Act (42 U.S.C. 300gg through 300gg–4), as added by section 1201, shall not be affected..